Citation Nr: 1118666	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  The appellant is the Veteran's unconfirmed surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant here is claiming entitlement to service connection for the cause of the Veteran's death.  

As a preliminary matter, the Board observes that a recognized marriage for VA purposes is defined as one which is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2010).

The term "spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.50(a) (2010).

The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse, and who has not remarried or, in cases not involving remarriage, has not, since the death of the veteran, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2010).

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).

The Court has held that one claiming to be the spouse of a veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

The Board notes at the outset that the Veteran died on October [redacted], 2007.  His death certificate indicates that the immediate causes of death were multisystem organ failure, hepatocellular carcinoma, and liver cirrhosis.  Other significant conditions contributing to death including diabetes, hypertension, and coronary artery disease.  The Board notes that the Veteran was service-connected for posttraumatic stress disorder (PTSD), coronary artery disease, diabetes, and hearing loss at the time of his death.  He was additionally awarded individual unemployability (TDIU) as of February 1, 2007.

The record indicates that the Veteran was married (to someone other than the appellant) on either February [redacted], 1973 (as indicated on the Veteran's November 2003 initial claim) or February [redacted], 1974 (as indicated on a VA Form 22-1995 dated February 1977) and was subsequently divorced.  The November 2003 claim also indicates that the Veteran was married to the appellant in July 1991.  The Board notes at the outset that the Veteran's marriage and divorce certificates have not been obtained and associated with the claims file.  Such must be obtained from the appellant on remand. 

Additionally, a May 2007 VA psychiatric treatment examination report indicates that the Veteran was going through his second divorce; and further notes that he was applying to live in subsidized housing and his spouse was going to live with relatives.  The Veteran indicated that they argued constantly and that his spouse did nothing for him.  Thus, the record indicates that the Veteran and his spouse were not cohabitating prior to and possibly at his time of death.  Thus, the RO/AMC should obtain information from the appellant concerning this break in continuity of physical cohabitation.

Additionally, the Veteran's death certificate indicates that he was hospitalized at Rhode Island Hospital for 16 days prior to his death.  However, the RO did not attempt to associate the terminal hospital records with the claims file.  Such must be accomplished on remand.

Additionally, the Board notes that the appellant submitted a private medical opinion dated November 2007, indicating that the Veteran's history of coronary artery disease and diabetes likely contributed to the development of sepsis and myocardial infarction.  

The RO obtained opinions from two physicians concerning whether the Veteran's service-connected conditions either caused or contributed substantially or materially to cause death.  The April 2008 opinion indicates that his death was less likely as not caused by or a result of service connected conditions.  However, the examiner also indicated that the Veteran's diabetes mellitus and coronary artery disease were significant factors that increased his mortality risk for surgery.  The psychiatric examiner indicated that the Veteran's PTSD did not contribute to his death; however, she indicated that without his terminal hospitalization records, no conclusion could be made.  Thus, after associating the Veteran's terminal records with the claims folder, the RO/AMC should obtain an additional medical opinion.  

Finally, the Board finds that additional notice is required under Hupp v. Nicholson, 21 Vet. App. 342 (2007) which found that, in general, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation (DIC) case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Board notes that elements one and three were not included in the November 2007 letter to the appellant.  In addition, the Board notes that notice of the type of information and evidence necessary to establish an effective date for the benefit on appeal has not been provided in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that provides a statement of the conditions for which a Veteran was service-connected at the time of his death and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra.  Additionally, send the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the information and evidence needed to establish an effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman.

2.  Request that the appellant submit the Veteran's marriage and divorce certificates, to include those from his prior marriage.  If she does not have such documents, conduct a search through appropriate channels to obtain such public records from the state of Rhode Island.

3.  Request additional information from the appellant concerning her break in cohabitation with the Veteran at least four months prior to his death.  Additionally, ask the appellant to provide information concerning her impending divorce from the Veteran just prior to his death.

4.  Obtain the Veteran's terminal records from Rhode Island Hospital.

5.  After the above has been completed to the extent possible, and whether records are obtained or not, arrange for review of the Veteran's claims folder by a VA physician, to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected conditions contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of the Veteran's death.  The examiner must review the entire claims file, and should provide a complete rationale for any opinions expressed.

6.  Thereafter, the claims should be readjudicated.  The RO/AMC should separately adjudicate that issue of whether the appellant is the Veteran's surviving spouse.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

